CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated March 21, 2014 relating to the financial statements and financial statement schedules which appear in Everest Reinsurance Holdings, Inc.'s Annual Report on Form 10-K for the year ended December31, 2013.We also consent to the reference to us under the heading “Experts”in such Registration Statement. PricewaterhouseCoopers LLP New York, New York July 9, 2014
